IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          October 13, 2009
                                     No. 08-60921
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

ROBERTO ESQUIVEL CABRERA,

                                                   Petitioner-Appellant

v.

BRUCE PEARSON, Warden,

                                                   Respondent-Appellee


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 5:08-CV-193


Before DAVIS, SMITH, and DENNIS, Circuit Judges.
PER CURIAM:*
       Roberto Esquivel Cabrera, federal prisoner 41078-018, appeals the district
court’s dismissal of his 28 U.S.C. § 2241 petition, in which he challenged his
illegal reentry conviction and resulting 110-month sentence. The district court
determined that Esquivel Cabrera could not proceed under § 2241 because his
claims did not satisfy the requirements of the “savings clause” of 28 U.S.C.
§ 2255(e). Esquivel Cabrera’s brief is entirely devoted to the merits of his claims
for relief. Esquivel Cabrera has not argued, much less shown, that he is entitled

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 08-60921

to proceed under § 2241 based on the savings clause of § 2255(e). See Reyes-
Requena v. United States, 243 F.3d 893, 900-01, 904 (5th Cir. 2001). Esquivel
Cabrera has waived the issue by failing to brief it. See Yohey v. Collins, 985 F.2d
222, 224-25 (5th Cir. 1993); Brinkmann v. Dallas County Deputy Sheriff Abner,
813 F.2d 744, 748 (5th Cir. 1987).       The judgment of the district court is
AFFIRMED. Esquivel Cabrera’s motion for appointment of counsel is DENIED.
See Schwander v. Blackburn, 750 F.2d 494, 502 (5th Cir. 1985).




                                        2